DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objections of claims 53, 57 and 100 are withdrawn.
Claim Objections
Claims 54, 58, 63 and 81 are objected to because of the following informalities:  these claims depend on independent claim 53 wherein the “beam shaping component” has been amended to the “lens”; the dependent claims do not reflect this change. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 5, 10, 11 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. (USPG Pub No. 2007/0127123), hereinafter “Brown”.
Regarding claim 1, Brown discloses a system (300) (see Fig. 3A) comprising: a first laser (325) that produces a first beam of light (see Fig. 3A, Paragraph 115); a second laser (326) that produces a second beam of light (see Fig. 3A, Paragraph 115); and a beam shaping 
Regarding claim 2, Brown discloses wherein the beam shaping component (321) receives: the first beam of light and the second beam of light at the same position at a surface of the beam shaping component (321) (see Fig. 3A); or the first beam of light and the second beam of light at a same position within the beam shaping component (321) (see Fig. 3A).  
Regarding claim 5, Brown discloses wherein the first laser and the second laser are each in optical communication with a mirror component that is configured to combine the first beam of light (96) and the second beam of light (97) (see Figs. 1L, 3A-3C), wherein the mirror component comprises: a first mirror (M1); and a second mirror (M2) positioned to propagate light from the first mirror (M1) to the beam shaping component (162) (see Fig. 1L, 3A-3C, Paragraph 99).  
Regarding claim 10, Brown discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the horizontal axis (see Figs. 2B-E, 2H).  
Regarding claim 11, Brown discloses wherein the beam shaping component is configured to generate an output beam of light having: a top hat intensity profile along the horizontal axis; or a super Gaussian intensity profile along the horizontal axis (see Figs. 2A-E, 2H).  
Regarding claim 24, Brown discloses wherein the output beam of light comprises a Gaussian distribution along a vertical axis of the output laser beam (see Figs. 2A-E, 2H).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (USPG Pub No. 2007/0127123).
Regarding claim 27, Brown discloses wherein the angle of incidence to the beam shaping component of the first beam of light is different from the angle of incidence to the beam shaping component of the second beam of light (see Fig. 3A). Brown discloses the claimed invention, but does not specify by 0.5 degrees or more. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). Therefore, it would .
Claims 38, 50, 51, 53, 54, 57, 58, 63, 70, 81 and 85 are rejected under 35 U.S.C. 103 as being unpatentable over Brown (USPG Pub No. 2007/0127123) in view of Heanue et al. (USPG Pub No. 2019/0310180), hereinafter “Heanue”.
Regarding claim 38, Brown discloses the claimed invention, but does not specify further comprising a flow cell configured to propagate a sample in a flow stream, wherein the output beam of light is configured to irradiate a spatial width that is from 90% to 99.9% of the flow stream along a horizontal axis. In the same field of endeavor, Heanue discloses further comprising a flow cell configured to propagate a sample in a flow stream, wherein the output beam of light is configured to irradiate a spatial width that is from 90% to 99.9% of the flow stream along a horizontal axis (Figs. 3-5, Paragraphs 26, 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Brown with further comprising a flow cell configured to propagate a sample in a flow stream, wherein the output beam of light is configured to irradiate a spatial width that is from 90% to 99.9% of the flow stream along a horizontal axis of Heanue for the purpose of providing a system that ensures precise differential of various cellular components in an assay (Paragraph 21). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955). It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. Ex parte Masham, 2 USPQ2d - 164 7 (1987).
Regarding claim 50, Brown discloses wherein the generated output beams of light are configured to irradiate different position along the longitudinal axis of the (see Figs. 3A-C). In 
Regarding claim 51, Brown discloses wherein the output beams are separated from each other along the longitudinal axis (see Figs. 2A-E). In addition, Heanue further discloses of the flow stream by 1 mm or more (Paragraphs 26, 27). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Regarding claim 53, Brown discloses a method comprising irradiating with a first beam of light and a second beam of light through a lens (321) that receives the first beam of light and the second beam of light at substantially the same position from different angles of incidence and is configured to generate from the first beam of light and the second beam of light an output beam of light (380) having a predetermined intensity profile along a horizontal axis (see Figs. 3A-C, Paragraphs 114, 115). Brown discloses the claimed invention, but does not specify a sample in a flow stream. In the same field of endeavor, Heanue discloses a sample in a flow stream (Paragraphs 26, 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Brown with a sample in a flow stream of Heanue for the purpose of providing a system that ensures precise differential of various cellular components in an assay (Paragraph 21).
Regarding claim 54, Brown further discloses wherein the beam shaping component (321) receives: the first beam of light and the second beam of light at the same position at a surface of the beam shaping component (see Figs. 3A-C); or the first beam of light and the second beam of light at a same position within the beam shaping component (321) (see Figs. 3A-C, Paragraph 115).  

Regarding claim 58, Brown further discloses wherein the mirror component comprises: a first mirror (M1); and a second mirror (M2) positioned to propagate light from the first mirror to the beam shaping component (see Fig. 1L, Paragraph 99).  
Regarding claim 63, Brown further discloses wherein the beam shaping component is configured to generate an output beam of light having: a top hat intensity profile along the horizontal axis; or a super Gaussian intensity profile along the horizontal axis (see Figs. 2A-E, 2H, 3A).  
Regarding claim 70, Brown further discloses wherein the intensity at the center of the output beam of light is from 90% to 99.9% of the intensity at the edges of the output beam of light along the vertical axis (see Figs. 2B-E, 2H, 3A).  
Regarding claim 81, Brown discloses the claimed invention, but does not specify comprising irradiating the flow stream through the beam shaping component with a plurality of lasers, wherein the flow stream comprises a core stream and a laminating sheath stream and wherein an output beam of light is generated having an intensity profile that is substantially the same across from 90% to 99.9% of the core stream along a horizontal axis. In the same field of endeavor, Heanue discloses comprising irradiating the flow stream through the beam shaping component with a plurality of lasers, wherein the flow stream comprises a core stream and a laminating sheath stream and wherein an output beam of light is generated having an intensity profile that is substantially the same across from 90% to 99.9% of the core stream along a horizontal axis (Figs. 3-5, Paragraphs 26, 27). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Brown with comprising irradiating the flow stream through the beam shaping 
Regarding claim 85, Brown further discloses wherein the method comprises: generating a first output laser beam having a top hat intensity profile along a horizontal axis; and generating a second output laser beam having a super Gaussian intensity profile along the horizontal axis (see Figs. 2A-E, 2H, 3A-C).  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Brown (USPG Pub No. 2007/0127123) in view of Meng et al. (USPG Pub No. 2015/0077869), hereinafter “Meng”.
Regarding claim 52, Brown discloses wherein the single beam shaping lens (321) (Paragraph 115). Brown discloses the claimed invention, but does not specify is a Powell lens. In the same field of endeavor, Meng discloses is a Powell lens (14) (see Fig. 1, Paragraph 28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Brown with is a Powell lens of Meng for the purpose of providing uniform intensity-distribution in one transverse axis (Paragraph 28).
Claim 100 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Brown (USPG Pub No. 2007/0127123) or, in the alternative, under 35 U.S.C. 103 as obvious over Brown (USPG Pub No. 2007/0127123) in view of Meng (USPG Pub No. 2015/0077869).
.
Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. Applicant argued that Brown does not disclose or teach the claims as presented. Figs. 3A, 3D and 3E, Paragraphs 115, 124, 125, 130 of Brown teach the use of a transform lens (321) to collimate the incident beams. These lenses can be interpreted as the single beam shaping lens recited in independent claims 1, 53 and 100. In addition, Meng is mentioned with respect to claims 52 and 100 to provide further evidence of a single beam shaping lens. For these reasons, the claims remain rejected.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        6/4/2021